Case 2:19-cv-00656-R-MRW Document 30-3 Filed 07/29/19 Page 1 of 2 Page ID #:104




     1
     2
     3
     4
     5
     6
     7
     8                       UNITED STATES DISTRICT COURT
     9                      CENTRAL DISTRICT OF CALIFORNIA
    10
          Martin Vogel,                          Case: 2:19-cv-00656-R-MRW
    11
    12                Plaintiff,
                                                 [Proposed] ORDER GRANTING
    13       v.                                  PLAINTIFF’S MOTION FOR
                                                 SUMMARY JUDGMENT
    14    Kafco Partnership, a California
    15
          Limited Partnership; and Does 1-10,

    16                Defendants.
    17
    18
                  Plaintiff’s motion for summary judgment came on for hearing
    19
         before this Court, Isabel Rose Masanque appearing for Plaintiff and
    20
         Gerard V. Kassabian appearing for Defendant. The Plaintiff has
    21
         provided the facts necessary to establish that a violation under the
    22
         Americans with Disabilities Act has occurred, and is entitled to damages
    23
         under the California Unruh Civil Rights Act. Therefore, after
    24
         consideration of the briefs and arguments of counsel, and all other
    25
         matters presented to the Court, it is hereby ORDERED that plaintiff’s
    26
         motion for summary judgment is GRANTED.
    27
    28


                                            1
         [proposed] ORDER                       Case No. 2:19-cv-00656-R-MRW
Case 2:19-cv-00656-R-MRW Document 30-3 Filed 07/29/19 Page 2 of 2 Page ID #:105




     1
     2   Dated:                               By:
     3                                        Manuel L. Real
                                              United States District Judge
     4
     5
     6
     7
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28


                                          2
         [proposed] ORDER                     Case No. 2:19-cv-00656-R-MRW
